DETAILED ACTION
This action is responsive to the application filed 8/18/20.
Claims 1-24 are pending.
Claims 10-15, 21, and 23-24 are withdrawn from consideration due to an election/restriction requirement. 
Claims 1-9, 16-20 and 22 are rejected.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 2/3/21 is acknowledged.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing dates under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 15/460,821, 15/583,096, 15/629,002 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  For instance, none of the previously filed applications teach ‘halting the application of the pulsed energy to the target tissue for an interval of time comprising 10 to 90 seconds’, or ‘halting the application of the pulsed energy to the target tissue for an interval of time comprising 3 seconds to 3 minutes’. Therefore, the claims do not get the benefit of the earlier filed applications and have an effective filing date of 3/12/18.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claims 1 and 18, the claims recites the contradictory limitations of ‘halting the application of the pulsed energy to the target tissue for an interval’ and ‘performing a second treatment to the target tissue that received the first treatment, during or immediately after the interval’. It is not clear what the metes and bounds of this ‘halting’ step would be if applicant is claiming that energy application can be provided during the halting interval.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 16-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luttrull, Jeffrey K and Charles J Spink. “Serial optical coherence tomography of subthreshold diode laser micropulse photocoagulation for diabetic macular edema.” Ophthalmic surgery, lasers & imaging : the official journal of the International Society for Imaging in the Eye.
Regarding claim 1, Luttrull teaches performing a first treatment to a target tissue by repeatedly applying a pulsed energy to the target tissue over a first period of time comprising less than one seconds (Pgs. 372, last paragraph-373, first paragraph; ‘Eyes with a lightly pigmented fundus (generally white) were treated with applications of 0.15 second exposure duration at 15% duty cycle, each delivering a train of 75 sequential laser pulses of 300 μs “ON” time separated by 1,700 μm “OFF” time (15% duty cycle) […]’) so as to controllably raise a temperature of the target tissue to therapeutically treat the target tissue without destroying or damaging the target tissue (Pg. 374, par. 3, ‘Recently, two studies reported that micropulsed 810-nm diode laser photocoagulation administered with no intraoperatively visible end point can reduce or eliminate clinically significant diabetic macular edema without producing ophthalmoscopically or fluorescein angiographically detectable tissue damage in eyes with extended follow-up’); halting the application of the pulsed energy to the target tissue for an interval of time (Pg. 373, ‘Due to the absence of any visible end point, confluent laser applications were often repeated two to three times during a given treatment session to ensure complete coverage of the edematous area’; the examiner maintains that there would be an inherent halt between confluent laser applications, otherwise it would just be considered a single laser application); and performing a second treatment to the target tissue, that received the first treatment, during or immediately after the interval of time by repeatedly reapplying the pulsed energy to the target tissue (Pg. 373, ‘Due to the absence of any visible end point, confluent laser applications were often repeated two to three times during a given treatment session to ensure complete coverage of the edematous area’) over a second period of time comprising less than one second (Pg. st paragraph, ‘[…] was used in its MicroPulse operating mode, a feature that allows improved control and spatial confinement of laser-induced photothermal effects to the retinal pigment epithelium to minimize the thermal spread and collateral damage to the overlying neurosensory retina’).
Luttrull fails to teach that the first application of energy creates a first level of heat shock protein activation in the target tissue, that the second application of energy creates a second level of heat shock protein activation in the target tissue that is greater than the first level; or that the interval of time of halting the application of pulsed energy between the first treatment and the second treatment comprises 3 seconds to three minutes.
Regarding the heat shock protein activation aspect, Sramek teaches an analogous procedure for subthreshold photocoagulation (Purpose, “Subthreshold retinal phototherapy demonstrated clinical efficacy for the treatment of diabetic macular edema without visible signs of retinal damage. To assess the range of cellular responses to sublethal hyperthermia, expression of the gene encoding a 70 kDa heat shock protein (HSP70) was evaluated after laser irradiation using a transgenic reporter mouse”), in which application of energy increases the level of heat shock protein activation within a target tissue (Pg. 1785, col. 1, ‘Several interesting observations can be made regarding 
In view of Sramek, it would have been obvious to one of ordinary skill in the art at the time that the invention as filed to modify Luttrull by configuring the subthreshold coagulation energy of Luttrull to increase heat shock protein activation in the tissue upon application of the subthreshold coagulation energy, as taught by Sramek, since HSP expression was an art recognized measure of the clinical efficacy of the subthreshold treatment at the time that the invention was filed, as demonstrated by Sramek.
Further, considering that Sramek provides experimental evidence that known subthreshold photocoagulation acts to increase HSP activation within tissue, it is the examiner’s position that multiple rounds of exposure to this subthreshold coagulation energy, as taught by Luttrull, would innately increase heat shock protein activation to a second level above a first level of heat shock protein activation. 
Regarding the halting interval aspect, the examiner maintains that it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the time period between successive confluent applications of the laser treatment so as to shorten the treatment time while preventing damage to the tissue, since it has been held that where the general conditions of a claim are disclosed in the In re Aller, 105 USPQ 233.
One of ordinary skill in the art would have understand that providing successive confluent applications of laser treatment to the same tissue area too soon after a previous application of laser might damage tissue and therefore would optimize the period of time between successive applications in order to avoid damage, which is counter to the purpose of subthreshold coagulation. 
Further, the examiner notes that the trade-off between preventing tissue damage and providing the desirable clinical response of heat shock protein activation was clearly articulated in the prior art as evidenced by Sramek (Pg. 1785, col. 1, ‘The therapeutic range of nondamaging hyperthermia, defined as the ratio between the thresholds for RPE damage and HSP70 expression’). Therefore, it is the examiner’s position that one or ordinary skill in the art would be led by teachings in the prior art to optimize different treatment parameters to optimize heat shock protein activation within a range of treatment energy parameters which are non-damaging, as taught by Sramek.
Regarding claims 2-3, Luttrull, as modified, teaches the step of selecting energy parameters of the pulsed energy, including wavelength or frequency (Pg. 372, last par.,  ‘An 810-nm diode laser photocoagulator […]’), duty cycle (Pg. 373, 1st par., ‘at 15% duty cycle […] at 10% duty cycle’) and pulse train duration (Pgs. 372,-373, ‘were treated with applications of 0.15 second exposure duration […] were treated with applications of 0.10 second exposure duration […]’), but fails to teach so as to raise the target tissue temperature up to eleven degrees Celsius at least during application of the pulsed energy to the target tissue; or wherein the pulsed energy parameters are selected such 
Firstly, as a matter of interpretation it is apparent in light of applicant’s specification that the range of six degrees Celsius to eleven degrees Celsius is referring to an average temperature increase of the target tissue not to a peak temperature of the target tissue. This is corroborated by applicant’s specification in par. 81 of the associated PGPUB which states, ‘It has been found that the average temperature rise of the desired target region increasing at least 6 °C. and up to 11 °C., and preferably approximately 10 °C., during the total irradiation period results in HSP activation.’
Sramek while failing to provide an explicit teaching of average temperature rise during energy application at least teaches a very similar  average temperature increase to that claimed by applicant as shown in fig. 5a. Considering fig. 5 of Sramek, it reasonable to estimate from the figure that the average temperature increase of Sramek is somewhere between 8°C and 12°C. Therefore, while Sramek fails to explicitly provide an average temperature for the micropulse therapy shown in fig, 5a, it reasonable to conclude that at the very least the average temperature of this therapy would be very close to the claimed range of between 6 °C to 11 °C recited by applicant.
Further, legal precedent has established that a prima facie case of obviousness exists where ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Therefore, considering closeness of the average temperature 
Further, legal precedent has established it to be within ordinary skill in the art to discover optimum workable ranges through routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant, case the trade-off between tissue damage and heat shock protein activation is already clearly understood by Sramek (Pg. 1785, col. 2, ‘The therapeutic range of nondamaging hyperthermia, defined as the ratio between the thresholds for RPE damage and HSP70 expression’). Further, Sramek recognizes that temperature is result effective to quantifying the level of damage of the treatment as defined by the Arrhenius integral (Pg. 1785, ‘The Arrhenius integral is strongly dependent on temperature.’). Therefore, it is the examiner’s position that it is within the level of ordinary skill in the art to optimize temperature to within the claimed range in accordance with the prior art’s recognized trade-off to limit treatment to an Arrhenius integral which is high enough to induce heat shock protein activation while minimizing the treatment energy to a sub lethal dose, as described by Sramek.
Regarding claims 4-5, Luttrull, as modified, fails to explicitly teach the step of maintaining the average temperature rise of the target tissue over several minutes to six degrees Celsius or less; or wherein the average temperature rise of the target tissue is maintained at one degree Celsius or less over several minutes.
Sramek, however, provides a graph showing a tissue temperature profile for a 300 ms pulse train duration (Fig. 5a) which shows that the temperature increase of the treatment tissue reduces to around 1°C in just .1s after the treatment energy is halted. 
Further, the examiner notes that applicant disclosure explicitly states that this target is derived directly from FDA/FCC constraints for avoiding tissue damage (See PGPUB, par. 82, ‘In order to meet the conservative FDA/FCC constraints to avoid permanent tissue damage, for light beams, and other electromagnetic radiation sources, the average temperature rise of the target tissue over any six-minute period is 1.degree. C. or less’). Applicant’s disclosure also states that FDA/FCC requirements are ‘widely used’ (Par. 64).
Considering that it is already the explicit intention of Luttrull, as modified, to avoid tissue damage (Pg. 374, par. 3, ‘Recently, two studies reported that micropulsed 810-nm diode laser photocoagulation administered with no intraoperatively visible end point can reduce or eliminate clinically significant diabetic macular edema without producing ophthalmoscopically or fluorescein angiographically detectable tissue damage in eyes with extended follow-up’), it is the examiner’s opinion that it would have been obvious to one of ordinary skill in the art at the time that the invention as made to abide by FDA/FCC guidelines for achieving this goal in order implement best practices for avoiding tissue damage, and since it has been held that where the general conditions of 
Regarding claim 6, Luttrull, as modified, further teaches wherein the target tissue comprises retinal tissue (Pg. 372, ‘[…] produced on the retina a spot diameter of 130 μm with a micropulsed irradiance of 6,000 W/cm2’).
Regarding claim 7, Luttrull, as modified, further teaches wherein the pulsed energy comprises a light beam, a microwave, a radio frequency, or an ultrasound (Pg. 371, last par., ‘An 810-nm diode laser photocoagulator (Iris Medical OcuLight SLx; IRIDEX Corporation, Mountain View, CA) was used in its MicroPulse operating mode’).
Regarding claims 16-17, Luttrull, as modified, further teaches wherein the application of the pulsed energy is halted for an interval of time comprising 10 to 90 seconds; and wherein the application of the pulsed energy is halted for an interval of time comprising 15 to 60 seconds (Luttrull has previously been modified to optimize the interval of time between subsequent confluent applications of subthreshold energy in order to avoid tissue damage).
Regarding claim 18, Luttrull, as modified, teaches a process for heat treating biological tissue (Pg. 375, par. 6, ‘ […] demonstrate that therapeutic thermal effects occur […]’), comprising the steps of: performing a first treatment to a target tissue by repeatedly applying a pulsed energy to the target tissue over a first period of time comprising less than one second (Pgs. 372, last paragraph-373, first paragraph; ‘Eyes with a lightly pigmented fundus (generally white) were treated with applications of 0.15 second exposure duration at 15% duty cycle, each delivering a train of 75 sequential laser pulses of 300 μs “ON” time separated by 1,700 μm “OFF” time (15% duty cycle) st paragraph, ‘[…] was used in its MicroPulse operating mode, a feature that allows improved control and spatial confinement of laser-induced photothermal effects to the retinal pigment epithelium to minimize the thermal spread and collateral damage to the overlying neurosensory retina’) and to create a second level of heat shock protein activation in the target tissue that is greater than the first level (Pg. 373, ‘Due to the absence of any visible end point, confluent laser applications were often repeated two to three times during a given treatment session to ensure complete coverage of the edematous area’; therefore, heat shock proteins are raised to a second level higher than the first level inherently by providing complete coverage through confluent laser treatments over the same area); wherein energy parameters of the pulsed energy, including wavelength or frequency (Pg. 372, last par.,  ‘An 810-nm diode laser photocoagulator […]’), duty cycle (Pg. 373, 1st
Regarding claim 19, Luttrull, as modified, further teaches wherein the average temperature rise of the target tissue is maintained at one degree Celsius or less over several minutes (See discussion of claim 5, above, in which this limitation is discussed in detail).
Regarding claim 20, Luttrull, as modified, further teaches wherein the target tissue comprises retinal tissue (Pg. 372, ‘[…] produced on the retina a spot diameter of 130 μm with a micropulsed irradiance of 6,000 W/cm2’).
Regarding claim 22, Luttrull, as modified, further teaches wherein the application of the pulsed energy is halted for an interval of time comprising 15 to 60 seconds (Luttrull has previously been modified to optimize the interval of time between subsequent confluent applications of subthreshold energy in order to avoid tissue damage).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 16-20 and 22  are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No 10596389 (‘389). 
For instance, the following is a comparison between application claim 1 and the claim 1 of ‘389. 

Application Claim 1
Claim 1 of ‘389
1. (Original) A process for heat treating biological tissue, comprising the steps of:






performing a first treatment to a target tissue by repeatedly applying a pulsed energy to the target tissue over a first period of time comprising less than one second so as to controllably raise a temperature of the target tissue to therapeutically treat the target tissue without destroying or damaging the target tissue and to create a first level of heat shock protein activation in the target tissue;

halting the application of the pulsed energy to the target tissue for an 
performing a second treatment to the target tissue, that received the first treatment, during or immediately after the interval of time by repeatedly reapplying the pulsed energy to the target tissue over a second period of time comprising less than one second so as to controllably raise the temperature of the target tissue to therapeutically treat the target tissue without destroying or damaging the target tissue and to create a second level of heat shock protein activation in the target tissue that is greater than the first level.


selecting a treatment radiation spot size having a diameter within a range of between 10-700 microns; selecting a total pulsed treatment radiation train duration within a range of between 30-800 milliseconds; generating pulsed treatment radiation comprising a plurality of light beams having a wavelength between 570nm and 1300nm and an average power selected within a range of between 1.0 to 37.5 watts;
simultaneously applying the plurality of treatment light beams to retinal tissue for a first period of time comprising 30-600 milliseconds such that a plurality of spaced apart treatment radiation spots are formed on the retinal tissue and the retinal tissue is heat stimulated sufficiently to create a therapeutic effect without permanently damaging or destroying the tissue and to stimulate heat shock protein activation in the tissue.
halting the application of the treatment radiation for an interval of time comprising between 10 to 90 seconds;

re-applying the treatment radiation to the tissue after the interval of time within a single treatment session so as to controllably raise the temperature of the tissue without destroying the tissue to increase level of heat shock protein activation in the tissue,



wherein the average power of the treatment radiation is selected to be monotonically lower within its range when the treatment radiation spot size is selected to be smaller within its range and/or when the total pulsed treatment radiation train duration is selected to be higher within its range.



As can be seen from the comparison, above, claim 1 of ‘389 teaches all the limitations of application claim 1 along with additional limitations not recited by application claim 1. Therefore, it would be impossible to perform the claimed method of ‘389 without infringing on the application claims.
Claims 1-9, 16-20 and 22  are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No 10874873 (‘873). Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are simply a broader recitation of the claims of ‘389.

Application Claim 1
Claim 1 of ‘873
1. (Original) A process for heat treating biological tissue, comprising the steps of:

performing a first treatment to a target tissue by repeatedly applying a pulsed energy to the target tissue over a first period of time comprising less than one second so as to controllably raise a temperature of the target tissue to therapeutically treat the target tissue without destroying or damaging the target tissue and to create a first level of heat shock protein activation in the target tissue;





halting the application of the pulsed energy to the target tissue for an interval of time comprising 3 seconds to 3 minutes; and
performing a second treatment to the target tissue, that received the first treatment, during or immediately after the interval of time by repeatedly reapplying the pulsed energy to the target tissue over a second period of time comprising less than one second so as to controllably raise the temperature of the target tissue to therapeutically treat the target tissue without destroying or damaging the target 





performing a first treatment to a target tissue by repeatedly applying a pulsed energy to the target tissue over a first period of time comprising less than one second so as to controllably raise a temperature of the target tissue to therapeutically treat the target tissue without destroying or damaging the target tissue and to create a first level of heat shock protein activation in the target tissue; 

determining an interval of time based on a heat shock protein response model, wherein the determined interval of time is configured to step-up the level of heat shock protein from the first level of heat shock protein to a second level of heat shock protein greater than the first level of heat shock protein; 

halting the application of the pulsed energy to the target tissue for the determined interval of time, wherein the interval of time is between 3 seconds to 3 minutes; and 

performing a second treatment to the target tissue, that received the first treatment immediately after the interval of time by repeatedly reapplying the pulsed energy to the target tissue over a second period of time comprising less than one second so as to controllably raise the temperature of the target tissue to therapeutically treat the target tissue without destroying or damaging the target 


As can be seen from the comparison, above, claim 1 of ‘873 teaches all the limitations of application claim 1 along with additional limitations not recited by application claim 1. Therefore, it would be impossible to perform the claimed method of ‘873 without infringing on the application claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794